Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-27-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,737,908 to Andelfinger in view of U.S. Patent No. 3,000,450 to Jongeneel.
Referring to claim 1, Andelfinger discloses a vine or cane pruning apparatus comprising, a toothed wheel – at 33, for guiding the pruning apparatus over vegetation in use – see figures 5-6, the wheel comprising a multiplicity of generally radially projecting teeth – at 36, distributed about the periphery of the wheel for catching vegetation between gaps of the teeth – see figures 5-8, and wherein the wheel rotates by consequence of its engagement with the vegetation and vine or cane posts as the apparatus is driven along a row of vines or canes for pruning – see figures 5-8 where the wheel is made to rotate by the user under the consequence of the user determining the device is proximate plants to be cut/pruned, and a driven rotary cutter – at 34, mounted co-axially to the wheel for cutting vegetation caught between the teeth – see figures 5-8, the cutter being configured such that its effective cutting area falls within the diameter of the wheel – see at 34 in relation to 33,36 in figures 5-8. Andelfinger further discloses the wheel – at 33, rotates in a substantially horizontal plane – see figures 5-6. Andelfinger does not disclose the toothed wheel is non-motorized and rotates in use as a consequence of the wheel’s engagement with the vegetation and vine or cane. Jongeneel does disclose the toothed wheel – at 15,16, with teeth – at 38, is non-motorized and rotates in use as a direct consequence of the wheel’s engagement with the vegetation and vine or cane – see figures 1-4 and column 3 lines 35-55 detailing wheel – at 15 is ground driven. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the non-motorized wheel as disclosed by Jongeneel, so as to yield the predictable result of ensuring the wheel only rotates during use of the device. 
Referring to claim 2, Andelfinger as modified by Jongeneel further discloses a displaceable arm assembly – see at 31a, for connecting the toothed wheel with a prime mover – at any of 71-75 or the vehicle that moves the device – see figures 1-6 of Andelfinger, for driving the apparatus along a row of vines or canes for pruning – see figures 5-6 of Andelfinger, such that the wheel, when mounted to a distal end of the arm assembly – see at 33 in figures 5-6 of Andelfinger, is laterally moveable with respect to the prime mover – see figures 5-6 of Andelfinger where the wheel – at 33 is capable of moving/deflecting laterally along the arm when forces on the wheel act laterally on the wheel. Further, the wheel being laterally movable with respect to the prime mover is not positively recited in the claim given the phrase “when mounted to a distal end of the arm assembly” which implies that the wheel may not be mounted to a distal end of the arm assembly.
Referring to claim 3, Andelfinger as modified by Jongeneel further discloses the arm assembly is provided with one or more actuation mechanism(s) – see at any other of items 71-75, configured such that the wheel can be actuated to move laterally with respect to the prime mover in a forward and/or reverse direction(s) – see figures 5-6 of Andelfinger where the wheel can be made to move/deflect laterally when engaging objects during use. Further, it is noted that applicant has not positively recited the wheel is actuated to move laterally given the phrase “can be actuated to move laterally”.
Referring to claim 8, Andelfinger as modified by Jongeneel does not disclose the teeth of the wheel are configured to have with a length which range ranges from about 6 cm to about 8 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and have the teeth at any desired length including the claimed 6cm to 8cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects. 
Referring to claim 9, Andelfinger as modified by Jongeneel does not disclose the widest spacing between adjacent teeth of the wheel is configured to be about 2 cm to about 5 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and have the widest teeth spacing being about 2cm to 5cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects.
Referring to claim 10, Andelfinger as modified by Jongeneel further discloses the teeth are configured to be in an elongated shape with a rounded distal end for traversing vegetation and/or post obstacles – see at 36 in figures 5-8 of Andelfinger.
Referring to claim 11, Andelfinger as modified by Jongeneel further discloses the rotary cutter in the form of an elongated cutting blade – see at 34 being elongated in height and length dimensions as seen in figure 7 of Andelfinger, having cutting edges at and/or near opposite ends of the blade – see cutting edges on opposite ends at 34 in figure 7 of Andelfinger.
Referring to claim 12, Andelfinger as modified by Jongeneel further discloses the cutter is configured such that a tip end of its cutting edge – at 34, extends between a root of the teeth and a tip end of the teeth – at 36 – see figures 5-8 of Andelfinger.
Referring to claim 13, Andelfinger as modified by Jongeneel does not disclose the cutter is mounted about 1 cm above the toothed wheel. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and have the cutter mounted at any desired distance above the toothed wheel including the claimed 1 cm distance, so as to yield the predictable result of ensuring the blade properly engages the surface to be cut.
Referring to claim 16, Andelfinger as modified by Jongeneel further discloses an agitator – at 40-42, in the form of a rod – at 41a,42, driven in rotation located below the toothed wheel – see the orientation of figure 6 of Andelfinger, for agitating vegetation such that they move closer to the toothed wheel and the rotary cutter for pruning – see figures 5-6 of Andelfinger.
Referring to claim 17, Andelfinger as modified by Jongeneel further discloses the teeth of the toothed wheel are substantially rigid – see at 36 in figures 5-8 of Andelfinger.
Referring to claim 18, Andelfinger as modified by Jongeneel further discloses the device – see rejection of claim 1 earlier, in combination with a prime mover for driving the apparatus along a row of vines or canes for pruning – see tractor detailed in column 4 lines 44-46 of Andelfinger.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as modified by Jongeneel as applied to claim 2 above, and further in view of U.S. Patent No. 2014/0124605 to Deze et al.
Referring to claim 4, Andelfinger as modified by Jongeneel does not disclose the arm assembly is provided with one or more suspension system(s) configured such that the wheel is biased to return to a neutral position with respect to the prime mover from a deflected position after encountering resistance against vegetation and/or post obstacles in use. Deze et al. does disclose the arm assembly – at 12,13,14,21, is provided with one or more suspension system(s) – at 18, configured such that the wheel – at 23, is biased to return to a neutral position with respect to the prime mover – at T, from a deflected position after encountering resistance against vegetation and/or post obstacles in use – see at 23 in relation to P in figures 16-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved.
Referring to claim 5, Andelfinger as modified by Jongeneel and Deze et al. further discloses the arm assembly comprises a first arm – at 14 or the drive shaft inside 21, and a second arm – at 13 or 14, pivotably coupled to the first arm – see at 16 or 22 in figure 1 of Deze et al., and a suspension system – at 18 or at the connection of 21 to 22, coupled therebetween – see figure 1 of Deze et al., such that the first arm – at 14 or the drive shaft in 21, is laterally moveable between the biased neutral position and the deflected position – see figures 1 and 16-18 of Deze et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved.
Referring to claim 6, Andelfinger as modified by Jongeneel and Deze et al. further discloses the arm assembly further comprises a third arm – at 13 (with first arm being drive shaft in item 21) pivotably coupled to the second arm – at 14 – see at 16 in figure 1 of Deze et al., and wherein a second suspension system – at 18, is coupled therebetween – see figure 1 of Deze et al., such that the lateral movement of both the first arm and the second arm – at the drive shaft in 21 and 14, are effected when the wheel – at 23, when mounted to a distal end of the first arm – at the drive shaft of 21, encounters vegetation and/or post obstacles in use for improved traction between the wheel and the obstacles when traversing the obstacles – see at 23 in relation to P in figures 16-18 of Deze et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved.
Referring to claim 7, Andelfinger as modified by Jongeneel does not disclose the arm assembly is horizontally and vertically adjustable relative to the prime mover. Deze et al. does disclose the arm assembly is horizontally and vertically adjustable relative to the prime mover – see at 7,9 and 18 in figures 1-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the arm being horizontally and vertically adjustable as disclosed by Deze et al., so as to yield the predictable result of allowing for the wheel to be placed into any desired orientation during use.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as modified by Jongeneel as applied to claim 13 above, and further in view of U.S. Patent No. 5,791,129 to Pellenc.
Referring to claim 14, Andelfinger as modified by Jongeneel further discloses a second like driven rotary cutter – any other of items 33-36 as seen in figures 5-6 of Andelfinger, mounted adjacent the toothed wheel for extending the pruning area of the apparatus – see figures 5-6 of Andelfinger. Andelfinger as modified by Andelfinger does not disclose the second cutter is below the toothed wheel. Pellenc does disclose a second rotary cutter – at 2-6, below the toothed wheel – see at other of items 2-6 disposed above other of items 2-6 in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired. 
Referring to claim 15, Andelfinger as modified by Jongeneel further discloses the toothed wheel is a first toothed wheel – see at 33, but does not disclose a second like toothed wheel mounted co-axially below the first-defined toothed wheel for catching additional vegetation for cutting, wherein the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. Pellenc does disclose a first toothed wheel – at 2-6, and a second like toothed wheel – at the other of 2-6, mounted co-axially below the first-defined toothed wheel – see orientation in figure 1, for catching additional vegetation for cutting – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired. Andelfinger as modified by Jongeneel and Pellenc does not disclose the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and Pellenc and have the second toothed wheel at any desired size including having a reduced diameter with respect to the first toothed wheel as claimed, so as to yield the predictable result of allowing for the device to engage objects of different shapes, sizes and orientations as desired.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger in view of Jongeneel, further in view of Deze et al. and further in view of Pellenc.
Referring to claim 19, Andelfinger discloses a vine or cane pruning apparatus comprising, a toothed wheel – at 33, for guiding the pruning apparatus over vegetation in use – see figures 5-6, the wheel comprising a multiplicity of generally radially projecting teeth – at 36, distributed about the periphery of the wheel for catching vegetation between gaps of the teeth – see figures 5-8, and wherein the wheel rotates by consequence of its engagement with the vegetation and vine or cane posts as the apparatus is driven along a row of vines or canes for pruning – see figures 5-8 where the wheel is made to rotate by the user under the consequence of the user determining the device is proximate plants to be cut/pruned, and a driven rotary cutter – at 34, mounted co-axially to the wheel for cutting vegetation caught between the teeth – see figures 5-8, the cutter being configured such that its effective cutting area falls within the diameter of the wheel – see at 34 in relation to 33,36 in figures 5-8. Andelfinger further discloses the wheel – at 33, rotates in a substantially horizontal plane – see figures 5-6. Andelfinger does not disclose the toothed wheel is non-motorized and rotates in use as a consequence of the wheel’s engagement with the vegetation and vine or cane. Jongeneel does disclose the toothed wheel – at 15,16, with teeth – at 38, is non-motorized and rotates in use as a direct consequence of the wheel’s engagement with the vegetation and vine or cane – see figures 1-4 and column 3 lines 35-55 detailing wheel – at 15 is ground driven. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the non-motorized wheel as disclosed by Jongeneel, so as to yield the predictable result of ensuring the wheel only rotates during use of the device. Andelfinger as modified by Jongeneel further discloses a displaceable arm assembly – see at 31a, for connecting the toothed wheel with a prime mover – at any of 71-75 or the vehicle that moves the device – see figures 1-6 of Andelfinger, for driving the apparatus along a row of vines or canes for pruning – see figures 5-6 of Andelfinger, such that the wheel, when mounted to a distal end of the arm assembly – see at 33 in figures 5-6 of Andelfinger, is laterally moveable with respect to the prime mover – see figures 5-6 of Andelfinger where the wheel – at 33 is capable of moving/deflecting laterally along the arm when forces on the wheel act laterally on the wheel. Further, the wheel being laterally movable with respect to the prime mover is not positively recited in the claim given the phrase “when mounted to a distal end of the arm assembly” which implies that the wheel may not be mounted to a distal end of the arm assembly. Andelfinger as modified by Jongeneel does not disclose the arm assembly is provided with one or more suspension system(s) configured such that the wheel is biased to return to a neutral position with respect to the prime mover from a deflected position after encountering resistance against vegetation and/or post obstacles in use. Deze et al. does disclose the arm assembly – at 12,13,14,21, is provided with one or more suspension system(s) – at 18, configured such that the wheel – at 23, is biased to return to a neutral position with respect to the prime mover – at T, from a deflected position after encountering resistance against vegetation and/or post obstacles in use – see at 23 in relation to P in figures 16-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved. Andelfinger as modified by Jongeneel and Deze et al. further discloses the arm assembly comprises a first arm – at 14 or the drive shaft inside 21, and a second arm – at 13 or 14, pivotably coupled to the first arm – see at 16 or 22 in figure 1 of Deze et al., and a suspension system – at 18 or at the connection of 21 to 22, coupled therebetween – see figure 1 of Deze et al., such that the first arm – at 14 or the drive shaft in 21, is laterally moveable between the biased neutral position and the deflected position – see figures 1 and 16-18 of Deze et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved. Referring to claim 14, Andelfinger as modified by Jongeneel further discloses a second like driven rotary cutter – any other of items 33-36 as seen in figures 5-6 of Andelfinger, mounted adjacent the toothed wheel for extending the pruning area of the apparatus – see figures 5-6 of Andelfinger. Andelfinger as modified by Andelfinger does not disclose the second cutter is below the toothed wheel. Pellenc does disclose a second rotary cutter – at 2-6, below the toothed wheel – see at other of items 2-6 disposed above other of items 2-6 in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger as modified by Jongeneel and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-3, 8-13 and 16-18, the Andelfinger reference US 5737908 discloses the newly added claim limitations of the wheel – at 33, rotates in a substantially horizontal plane – see figures 5-6 and the Jongeneel reference US 3000450 discloses the newly added claim limitations of the toothed wheel – at 15,16, with teeth – at 38, is non-motorized and rotates in use as a direct consequence of the wheel’s engagement with the vegetation and vine or cane – see figures 1-4 and column 3 lines 35-55 detailing wheel – at 15 is ground driven. The Jongeneel reference is not used to disclose the wheel rotates in a horizontal plane and the Jongeneel reference as seen in column 3 lines 35-55 details the wheel – at 15, rotates as a direct consequence of the wheel contacting vegetation and the ground. Therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. 
	Regarding the prior art rejections of claims 4-7 and 14-15, applicant relies upon the same arguments with respect to claims 1-3, 8-13 and 16-18 detailed earlier.
	Regarding claim 19, applicant incorporated all of the recommended claim language from the last office action dated 4-27-22 except for adding the claim language of claim 6 and to further amend in line 4 of claim 6 to change “when mounted” to - -mounted- -. Therefore it is recommended that applicant add this claim language into claim 19. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643